In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0324V
                                          UNPUBLISHED


    CELINA PETERSON,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: September 15, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu); Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA).


Jessica Anne Olins, Maglio Christopher & Toale, PA, Washington, DC, for Petitioner.

Martin Conway Galvin, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On January 8, 2021, Celina Peterson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on March
17, 2020. Petition at 2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         On September 6, 2022, a ruling on entitlement was issued, finding that Petitioner
was entitled to compensation for a SIRVA Table injury. On September 14, 2022,
Respondent filed a proffer on award of compensation, which indicates Petitioner’s
agreement to the amount(s) therein. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $88,039.43 (representing $83,000.00 for pain and suffering and
$5,039.43 for past unreimbursed expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under Section 15(a).

      The Clerk of Court is directed to enter judgment in accordance with this decision.3

      IT IS SO ORDERED.

                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                     )
 CELINA PETERSON,                                    )
                                                     )
                Petitioner,                          )
                                                     )   No. 21-324
 v.                                                  )   Chief Special Master Corcoran
                                                     )   ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                Respondent.                          )
                                                     )

                    RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 8, 2021, Celina Peterson (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table, following the administration

of an influenza vaccine on March 17, 2020. Petition at 1-5. On September 2, 2022, the

Secretary of Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that

this case is appropriate for compensation under the terms of the Act for a SIRVA Table injury,

and on September 9, 2022, the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 30; ECF No. 31.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $83,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $5,039.43. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment and requests that the Chief Special Master’s decision and the Court’s

judgment award the following1: a lump sum payment of $88,039.43, representing economic and

noneconomic damages, in the form of a check payable to petitioner, Celina Peterson.

III.   Summary of Recommended Payment Following Judgment

       Lump sum award payable to petitioner, Celina Peterson: $88,039.43.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
                                                 2
                                ALEXIS B. BABCOCK
                                Assistant Director
                                Torts Branch, Civil Division

                                /s/ Martin C. Galvin
                                MARTIN C. GALVIN
                                Trial Attorney, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Tel: (202) 305-3071
                                Martin.Galvin@usdoj.gov

Dated: September 14, 2022




                            3